851 (1991). Petitioner bears the burden of demonstrating that this court's
                extraordinary intervention is warranted. Pan v. Dist. Ct., 120 Nev. 222,
                228, 88 P.3d 840, 844 (2004).
                         Under DCR 16, a settlement agreement may be enforced against
                a party if the essential terms are reduced to writing and signed by the
                party or his attorney or entered into the district court's minutes in the
                form of an order. Grisham v. Grisham, 128 Nev. , , 289 P.3d 230,
                233 (2012); see May v. Anderson, 121 Nev. 668, 672, 119 P.3d 1254, 1257
                (2005). In the present case, petitioner acknowledged that the purported
                settlement agreement was not signed. Likewise, while real parties in
                interests' counsel represented to the district court that a settlement
                agreement had been reached, the terms of the settlement were not agreed
                to in open court or put in the minutes in the form of an order.
                Additionally, the e-mails from real parties in interests' counsel that
                petitioner provided do not contain an express assent to the material terms
                of the settlement agreement. Based on these facts, the district court did
                not act arbitrarily or capriciously or exceed its jurisdiction in denying
                petitioner's motion to enforce the settlement agreement. May, 121 Nev. at
                672-73, 119 P.3d at 1257; see NRS 34.160; NRS 34.320.
                            Accordingly, having considered the petition and appendix, we
                conclude that petitioner has not demonstrated that our intervention by
                way of extraordinary relief is warranted, NRAP 21(b)(1); Pan, 120 Nev. at
                224, 88 P.3d at 841; Smith, 107 Nev. at 677, 818 P.2d at 851, and we
                            ORDER the petitiQn_RE IED.




                                        Gibbons
                                                    ri   .17)



                                           J.                                       , J.
SUPREME COURT                                                   Saitta
        OF
     NEVADA
                                                     2
(0) 1947A
                cc:   Hon. Allan R. Earl, District Judge
                      Wood, Smith, Henning & Berman, LLP
                      Angius & Terry LLP/Las Vegas
                      Cantey Hanger, LLP
                      Morris Polich & Purdy, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A